DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of August 30, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.




Response to Amendment/Arguments
2.	Applicant arguments concerning 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues the prior art does not disclose “Specifically, Applicant respectfully submits that the cited art fails to disclose or suggest “in response to receiving the first identification of the NFC tap from the first party NFC terminal system via the at least one wide area network and the second identification of the NFC tap from the user device via the at least one wide area network, determining, by the communication broker system, that the first identification of the NFC tap received from the first party NFC terminal system and the second identification of the NFC tap received from the user device correspond to the same NFC tap during the NFC session.” Tubbessing teaches the equivalent limitation in paragraph 0018 “the 
mobile device was tapped with a second Bluetooth device 36 that also supported 

Bluetooth configurations the A2DP profile would remain connected to the first 
Bluetooth device, irrespective of whether the user of the mobile device wanted 
to instead have audio or video functionality with the second Bluetooth device”.  



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 8-11, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maniar et al. [US Pub No. 2014/0279479 A1] in view of Cormier et al. [US Pub No. 2013/0331063 A1] and Tubbessing et al. [US Pub No. 2015/0031288 A1].


5.	Regarding claim 1, Maniar discloses a method to communicate between first party computer systems and user devices using near field communication (NFC) tap initiated communication broker systems, comprising:

transmitting, by the communication broker system via an electronic communications network other than the NFC link, the created electronic message to the user device (0056-0057).
Maniar does not disclose however Cormier teaches receiving, by a communication broker system, via at least one wide area network other than an NFC link, from a first party NFC terminal system, an electronic request to communicate an electronic message to a user device, the electronic request comprising a first identification of an NFC tap received by the first party NFC terminal system from the user device using the NFC link  and wherein the first identification of the NFC tap is generated by the user device during an NFC session initiated by the NFC tap (NFC tap 0011).  
Maniar does not disclose however Cormier teaches receiving, electronically by the communication broker system from the user device via the at least one wide area network other than the NFC link, a second identification of the NFC tap generated by the user device during the NFC session initiated by the NFC tap (NFC tap 0011). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure to include the teachings of Cormier.  The rationale to combine the teachings would be in enabling multiple authentication applications.



Maniar does not disclose however Tubbessing teaches in response to receiving the first identification of the NFC tap from the first party NFC terminal system via the at least one wide area network and the second identification from the user device via the at least one wide area network, determining, by the communication broker system, that the first identification of the NFC tap received from the first party NFC terminal system and the second identification of the NFC tap received from the user device associated with the device identifier correspond to the same NFC tap during the NFC session (0024).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure to include the teachings of Cormier.  The rationale to combine the teachings would be in enabling multiple authentication applications.
Maniar does not disclose however Tubbessing teaches in response to receiving the first identification of the NFC tap and the second identification of the NFC tap, determining, by the broker system, that the first identification and the second identification correspond to the same NFC tap (0024).
Maniar does not disclose however Tubbessing teaches in response to determining that the first identification and the second identification correspond to the same NFC tap, determining, electronically by the communication broker system, whether the user device is eligible to receive the electronic message based, at least in part, on a
previously received device identifier for the user device (0016, 0019).
	Maniar does not disclose however Tubbessing teaches in response to determining that the user device is eligible to receive the electronic message creating, 
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure to include the teachings of Tubbessing.  The rationale to combine the teachings would be the ability to allow electronic mail (email) messages to be sent and received wirelessly, as well as access the Internet via a cellular network and/or a wireless local area network.

6.	Independent claims 8 and 14 recite similar language as to claim 1 and stand rejected on the same grounds.

7.	Regarding claims 2 and 15, Maniar discloses wherein the transmitted message includes computer-executable instructions (0106).

8.	Regarding claims 3, 9, and 16, Maniar discloses wherein the instructions, when executed by the user device, cause a loyalty card of a user to be added to an electronic wallet of the user (0042).

9.	Regarding claims 4, 10, and 17, Maniar discloses wherein creating the electronic message comprises creating the electronic message as a function of rules applicable to one or more of a user and a first party (0056-0057).

claims 5, 11, and 18 Maniar discloses wherein the rules determine one or more of: the eligibility of the user device to receive the electronic message, the eligibility of the first party to request the electronic message be sent to the user device, and content of the electronic message (0056-0057).



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 6-7, 12-13, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maniar et al. [US Pub No. 2014/0279479 A1] in view of Cormier et al. [US Pub No. 2013/0331063 A1], Tubbessing et al. [US Pub No. 2015/0031288 A1],] and Sarmenta [US Pub No. 2012/0077593 A1].

13.	Regarding claims 6, 12, and 19, Maniar does not disclose however Sarmenta teaches generating, by the user device, a random number to serve as part of the first identification of the NFC tap and as part of the second identification of the NFC tap (Sarmenta 0116); and
of the NFC tap to the first party NFC terminal system and the generated second identification to the communication broker system (Sarmenta 0116).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Maniar to include the teachings of Sarmenta.  The rationale to combine the teachings would be to facilitate ease of information transfer and convenience to users.

14.	Regarding claims 7, 13, and 20, Maniar does not disclose however Sarmenta teaches wherein the user device generates the random number in response to a selection of a brokered communication service corresponding to the brokered communication system by the first party NFC terminal system via the NFC link during the tap. (Sarmenta 0116).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Maniar to include the teachings of Sarmenta.  The rationale to combine the teachings would be to facilitate ease of information transfer and convenience to users.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698